BERDON, J.,
dissenting. The majority’s reversal of the trial court’s dismissal of the charges of operating under the influence of intoxicating liquor in violation of General Statutes § 14-227a (a) subjects the defendant, Wendy Hickarn, to double jeopardy. Although deterring persons from operating motor vehicles while under the influence of alcoholic beverages is a laudable objective, it cannot be done through multiple punishments that transgress the double jeopardy clause of the United States constitution. In order to accomplish the underlying commendable purpose of decreasing the incidence of driving while under the influence, the legislature surely can fashion a statutory scheme that does not offend the constitution.
In this case, the issue presented is whether the two sanctions imposed pursuant to General Statutes § 14-227b after the defendant’s arrest for operating a vehicle under the influence of intoxicating liquor or drugs — that is, (1) the suspension of her motor vehicle operator’s license for twenty-four hours following her arrest and (2) the subsequent suspension of her license for a ninety day period — constitute punishments for purposes of the double jeopardy clause. If either suspension constitutes “punishment,” the criminal prosecution of the defendant arising out of the same incident must be dismissed because it would place the defendant in double jeopardy *629in violation of the fifth amendment. North Carolina v. Pearce, 395 U.S. 711, 717, 89 S. Ct. 2072, 23 L. Ed. 2d 656 (1969).
The United States Supreme Court has clearly held that a civil sanction may constitute a punishment for purposes of the double jeopardy clause. United States v. Halper, 490 U.S. 435, 447-48, 109 S. Ct. 1892, 104 L. Ed. 2d 487 (1989). “The notion of punishment, as we commonly understand it, cuts across the division between the civil and the criminal law, and for the purposes of assessing whether a given sanction constitutes multiple punishment barred by the Double Jeopardy Clause, we must follow the notion where it leads.” Id. Thus, the essence and character of a sanction must be examined to determine whether a civil sanction is truly punitive in nature.
Unfortunately, the Supreme Court of the United States has not provided a clear standard to determine whether a civil sanction is a punishment for purposes of the clause. Dept. of Revenue of Montana v. Kurth Ranch, 511 U.S. 767, 114 S. Ct. 1937, 128 L. Ed. 2d 767 (1994); Austin v. United States, 509 U.S. 602, 113 S. Ct. 2801, 125 L. Ed. 2d 488 (1993); United States v. Halper, supra, 490 U.S. 435. In 1989, the court in Halper held “that a civil sanction that cannot fairly be said solely to serve a remedial purpose, but rather can only be explained as also serving either retributive or deterrent purposes, is punishment, as we have come to understand the term. [The court therefore held] that under the Double Jeopardy Clause a defendant who already has been punished in a criminal prosecution may not be subjected to an additional civil sanction to the extent that the second sanction may not fairly be characterized as remedial, but only as a deterrent or retribution.” (Emphasis added.) United States v. Halper, supra, 448-49. Four years later, the United States Supreme Court in Austin, while referring to the above quoted language *630from Halper, made it clear that a sanction is punishment if the sanction “serves in part to punish . . . .” (Emphasis in original.) Austin v. United States, supra, 619 n.12. The court further stated that “one need not exclude the possibility that [the sanction] serves other purposes to reach [the conclusion that the sanction is a punishment].”1 (Emphasis added.) Id. Therefore, under Austin, a sanction with a punitive component is to be considered “punishment” for double jeopardy analysis.2 The following year, the Supreme Court of the United States in Kurth Ranch again addressed the issue of when a “civil” sanction, in the form of a tax on illegal drugs, may be constitutionally imposed. Dept. of Revenue of Montana v. Kurth Ranch, supra, 767. At the commencement of its analysis the court stated: “Here, we ask only whether the tax has punitive characteristics that subject it to the constraints of the Double Jeopardy Clause.” Id., 778-79. After reviewing several attributes of the tax in question, the court held that the tax was “fairly characterized as punishment . . . .” Id., 784.
A careful analysis of Halper, Austin and Kurth Ranch leads to the conclusion that any sanction which is sig*631nificantly punitive, although not necessarily predominantly punitive, must be classified as a “punishment.” Id., 781; Austin v. United States, supra, 509 U.S. 621; United States v. Halper, supra, 490 U.S. 448-49. A sanction should be considered “significantly punitive,” if, notwithstanding any remedial purpose, it is punitive in a meaningful way or if the intended purpose of the civil sanction is punitive.
The court today, purporting to follow Halper, sets forth a standard that is at odds with that decision.3 The majority states that any remedial effect, no matter how minuscule, will render a sanction remedial for double jeopardy purposes. Nevertheless, even if we should construe Halper in a manner that is most favorable to the state, the double jeopardy clause under those circumstances still requires that the sanction must be one that can “fairly be characterized as remedial” for it to pass constitutional muster. United States v. Halper, supra, 490 U.S. 448-49. Because the ninety day suspension cannot be “fairly characterized as remedial,” this action must be dismissed.
In order to make a point, my analysis under the “fairly characterized as remedial” standard begins with the obvious. The twenty-four hour suspension imposed under § 14-227b is purely remedial because it is “clearly focused on public safety.” State v. Washburn, 34 Conn. App. 557, 564, 642 A.2d 70 (1994). Its manifest purpose is to protect others by prohibiting a person who has just been arrested for driving under the influence from *632operating a vehicle while he or she may still be intoxicated. Id.
The second sanction imposed under § 14-227b — that is, the ninety day suspension — however, lacks such a remedial purpose. Upon arrest, an individual’s operator’s license is seized and a temporary license is issued. The temporary license is effective twenty-four hours after the arrest and remains valid for up to thirty days, thereby restoring the individual’s right to operate a vehicle. The ninety day suspension does not commence until the person has a hearing to determine whether the police officer had probable cause to arrest and other related matters that would justify depriving him of the license. General Statutes § 14-227b (f). Unless the individual waives his right to a hearing, the hearing must occur within thirty days of his arrest. General Statutes § 14-227b (d).
The majority claims that the remedial aspect of § 14-227b is “to protect the public by removing potentially dangerous drivers from the state’s roadways with all dispatch compatible with due process.” If the ninety day suspension in § 14-227b was truly remedial, the arrestee’s right to operate a vehicle would not be restored for the thirty day period.4 For example, a teacher accused of child abuse would not be allowed to continue teaching while awaiting a hearing, nor would an individual suspected of murder be issued a temporary gun permit. In such situations, the concern for the safety and welfare of others governs and the state’s primary reason for taking such precautionary measures are thus remedial even though the individual is deprived of a property right.
*633If the ninety day suspension became effective when a person was arrested, then the suspension could arguably be characterized as remedial. Under those circumstances, we could logically conclude that the immediate suspension was necessary to remove from the highways persons who have a problem with alcohol or other drugs and to give those individuals an opportunity to seek professional aid and participate in appropriate driver’s education programs. See, e.g., General Statutes § 14-227a (k) (participation in alcohol education and treatment program). Instead, the statutory scheme of § 14-227b puts the person, who has failed a blood alcohol test or refused to submit to one, behind a wheel twenty-four hours after his offense and allows him to continue driving for up to thirty days. This statutory scheme therefore precludes the ninety day suspension from being “fairly characterized as remedial.” I agree with the defendant that there “is no correlation between safeguarding the public from an intoxicated driver and removing a person from the road well after his arrest for an arbitrary period. Clearly, the aim [of this statute] is deterrence, a classic goal of punishment.”
In fact, Representative John Tiffany posed the following hypothetical when § 14-227b was being considered in the legislature: “What happens if a fellow is driving home on a Friday night. He’s stopped and arrested, given one of these temporary licenses, and he’s stopped again on Sunday, Sunday night or Monday prior to the time [the permanent suspension] can get through the mail?” 32 H.R. Proc., Pt. 30, 1989 Sess., pp. 10,529-30. In response, Representative Douglas Mintz stated that the individual would simply be prosecuted as a repeat offender. Id., pp. 10,531-32. Representative Tiffany then sought to clarify Representative Mintz’s response by stating: “In other words, if he were stopped three times on his temporary license, he would get a three time penalty at his first hearing.” (Emphasis added.) Id., p. *63410,532. Again, this dialogue reflects the fact that the ninety day suspension was not principally intended to serve a remedial purpose.
The court excuses the illogic of designating the sanction, which commences thirty days after arrest, as remedial by declaring that such a period is necessary to protect the due process rights of a defendant in order to give him an opportunity to be heard before his license is suspended.5 I am pleased that the court is concerned about the defendant’s due process rights. This is especially so since a majority of the court, in State v. Lopez, 235 Conn. 487, 668 A.2d 360 (1995), recently held that a criminal defendant sentenced to an effective prison term of seventeen years did not have a right to a mere hearing before the trial court altered a transcript of the defendant’s trial which removed the basis for an issue he raised on appeal. I can only conclude that, in any given case, an individual’s due process right to be heard solely depends on which end of the telescope — the narrowing or the magnifying end — the court that day decides to view the issue. Such capriciousness greatly concerns me.
Notwithstanding the court’s laudable concern for due process in this case, the United States Supreme Court has consistently held that a flexible approach must be employed in determining what process is due an individual being deprived of a right. L. Tribe, American Constitutional Law (2d Ed. 1988) p. 718. Generally, an individual may not be deprived of his liberty or property until the individual has had the benefit of a hearing. Id., p. 719. In certain circumstances, however, a state *635may have a valid governmental interest, such as public safety, that necessitates the immediate deprivation of a right without a presuspension hearing, as long as the deprivation is followed by a subsequent hearing within a reasonable time. Dixon v. Love, 431 U.S. 105, 114, 97 S. Ct. 1723, 52 L. Ed. 2d 172 (1977) (prompt removal of safety hazards is important governmental interest); Boddie v. Connecticut, 401 U.S. 371, 379, 91 S. Ct. 780, 28 L. Ed. 2d 113 (1971) (individual may be deprived of right without prior hearing “where some valid governmental interest is at stake that justifies postponing the hearing until after the event”). Consequently, the majority’s concern for due process to justify the thirty day period during which an individual’s license is restored is misplaced.
In addition to the statutory scheme, the legislative history also clearly demonstrates that the intent of the legislature in enacting this statute was to punish drunk drivers in an expeditious fashion by utilizing administrative procedures. Although the majority acknowledges that the legislative history “to some extent” supports the defendant’s position that § 14-227b was enacted as a punitive measure, that characterization of the histoiy by the court is misleading. In fact, the legislative histoiy indicating that the primary intent in enacting this statute was to punish is overwhelming. One of the first comments made by Representative Richard Tulisano, chairperson of the judiciary committee, regarding this bill was that “[i]t penalizes people stronger than anything we have seen here if punishment is the answer . . . .” (Emphasis added.) 32 H.R. Proc., supra, p. 10,518. Similar statements, too numerous to put in the body of this dissent, are found throughout the legislative histoiy.6
*636The legislative history cited by the majority in support of its position is merely general statements from our legislators stating that the carnage caused by drunk driving is intolerable. With those statements I agree. Nevertheless, the question remains, did the legislators intend to combat this problem by quickly punishing offending individuals? And the answer to that query is yes; the legislature sought to employ the administrative process as a more expeditious means to punish individuals who drive while under the influence. This point was clearly articulated by then Senator Richard Blumenthal, whom the majority quotes in their opinion. Senator Blumenthal stated that “[this bill will do] . . . something stronger than we have done by strictly our criminal laws, something that will use the administrative *637process in a prompt and sure fashion to make sure that those who drive and drink don’t do so for very long.” 32 S. Proc., Pt. 12, 1989 Sess., pp. 3984-85.
Standing alone, there is nothing unconstitutional about punishing individuals by suspending their operator’s licenses in order to deter driving while intoxicated. And, indeed, it may be very effective in solving a serious problem. The double jeopardy clause, however, forbids the imposition of a second successive sanction — in this case, a criminal prosecution — for the same offense.
I do not doubt the state’s authority and obligation to deter persons from operating vehicles on the highways under conditions that threaten the lives of innocent third parties by revoking an individual’s right to operate a vehicle. That authority, however, must be exercised in a manner that does not offend the double jeopardy clause of the United States constitution by meting out successive punishments for the same crime. Nor do I question the state’s authority to suspend a license for purely remedial purposes, but that authority must be exercised in a manner in which it could logically be concluded that the sanction was enacted for a remedial purpose.
I conclude that the ninety day suspension period provided in § 14-227b is punitive for double jeopardy purposes and therefore the defendant’s prosecution for operating under the influence must be dismissed.
Accordingly, I respectfully dissent.

 Footnote 7 of the majority opinion provides that Austin is not to be utilized in reviewing this case because Austin involves a civil forfeiture. Unlike the majority, I have no reason to believe that “punishment” is defined differently under the fifth amendment’s double jeopardy clause than it is under the eighth amendment’s excessive fines clause. Indeed, Kurth Ranch, cites both Austin and Halper favorably when discussing when a civil sanction is to be deemed a “punishment” for triggering constitutional protection of the double jeopardy clause. Dept. of Revenue of Montana v. Kurth Ranch, supra, 511 U.S. 778.


 Recently, the Tenth Circuit Court of Appeals, in United States v. Hudson, 14 F.3d 536, 540 (10th Cir. 1994), interpreted the language of Halper to mean that “if a particular remedial sanction can only be understood as also serving punitive goals, then the person subjected to the sanction has been punished despite that fact that the sanction is also remedial.” The court went on to state: “To conclude otherwise effectively invalidates the Double Jeopardy Clause by allowing multiple punishments for the same conduct merely because the punishments also serve remedial purposes. We therefore must conclude that if a sanction is not exclusively remedial, but rather can only *631be explained as also affecting deterrence or retribution, it is punishment for double jeopardy analysis.” Id.


 The majority states that “we conclude that Halper stands for the proposition that a civil or administrative sanction that serves a legitimate remedial purpose and is related rationally to that purpose does not give rise to a double jeopardy violation even if the sanction has some deterrent effect. Conversely, no matter what its label, a sanction or portion thereof that seeks only to punish triggers the protection of the double jeopardy clause.” (Emphasis added.)


 Indeed, if the suspension was remedial, the license would not be restored to the person automatically at the end of a fixed period. Rather, the license would be returned only after it was demonstrated that the person’s alcohol related driving problem was resolved.


 The majority incorrectly cites Bell v. Burson, 402 U.S. 535, 539, 91 S. Ct. 1586, 29 L. Ed. 2d 90 (1971), for the proposition that an operator’s license cannot be suspended until there has been a hearing. Rather, Bell holds that due process is satisfied by providing a hearing either before or after a deprivation, depending on the circumstances of the case. Id., 542.


 The legislative history indicating that § 14-2271) is a punishment is as follows: “We have come together to develop a bill that has proven to be an effective deterrent to drunk driving . . . .” (Emphasis added.) 32 H.R. Proc., supra, p. 10,522, remarks of Representative Edith Prague. “[TJhis amendment *636hopefully will act as a deterrent to have people realize the consequences of having that one drink too many, and thereby subjecting themselves to the loss of their license for 90 days . . . .” (Emphasis added.) Id., p. 10,523, remarks of Representative Douglas Mintz. “In the past in our law, under the alcohol education program, on a first arrest there was often no penalty beyond the fee to enter the program .... This, for the first time, puts in a suspension of the license of a first arrest, if that arrest is backed by either a refusal to take the test or a failure of the test .... There will be a meaningful penalty — a 90 day loss of license.” (Emphasis added.) Id., pp. 10,524-25, remarks of Representative Robert Ward. “[T]here are two important things the bill does. One . . . is a 90 day suspension on a first offense, but the second thing ... is that by setting up an administrative process we can act quickly to get somebody’s license away from them.” (Emphasis added.) Id., p. 10,534, remarks of Representative Robert Farr. “[S]omebody who drinks and drives ought to be tagged .... This is probably one of the toughest drunk driving per se bills in the United States. . . . Enough punishment that you lose your license.” (Emphasis added.) Id., pp. 10,546-47, remarks of Representative William WoEenberg. “[RJeceive some punishment, without conviction necessarily for drunk driving.” (Emphasis added.) Id., p. 10,564, remarks of Representative Richard TuEsano. “[YJour Ecense may be suspended under certain circumstances, irrespective of the result of the criminal charges.” 32 S. Proc., Pt. 12, 1989 Sess., p. 3978, remarks of Senator Anthony AvaEone. “[This biE is] . . . something stronger than we have done by strictly our criminal laws, something that wiE use the administrative process in a prompt and sure fashion to make sure that those who drive and drink don’t do so for very long.” (Emphasis added.) Id., pp. 3984-85, remarks of Senator Richard Blumenthal.